     Case: 4:20-cv-00913-SNLJ Doc. #: 1 Filed: 07/13/20 Page: 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION



AMERIPRISE FINANCIAL SERVICES,                      )
LLC,                                                )
     Petitioner,                                    )
                                                    )   Civil Action No.
v.                                                  )
                                                    )
MATTHEW M. BEAVER,                                  )
    Respondent.                                     )

             VERIFIED PETITION TO CONFIRM ARBITRATION AWARD

                                     NATURE OF APPLICATION

        1.     Pursuant to the Federal Arbitration Act, 9 U.S.C. §9 (“FAA”), the Petitioner,

Ameriprise Financial Services, LLC (“Ameriprise Financial”), requests that the Court confirm an

arbitration award and enter judgment in conformity therewith against the Respondent, Matthew

M. Beaver (“Beaver”).

                               PARTIES, JURISDICTION, AND VENUE

        2.     Ameriprise Financial is a limited liability company organized under the laws of

Delaware and headquartered in Minneapolis, Minnesota. Ameriprise Financial is a leader in the

financial planning and wealth management industry, and is a registered broker-dealer and

member of the Financial Industry Regulatory Authority (“FINRA”). Ameriprise Financial is

licensed to do business in the state of Missouri.

        3.     Petitioner was previously known as Ameriprise Financial Services, Inc.

        4.     Ameriprise Financial’s sole member is AMPF Holding Corporation, a corporation

organized under the laws of Michigan and whose principal place of business is Minnesota.




14447844v1                                          1
   Case: 4:20-cv-00913-SNLJ Doc. #: 1 Filed: 07/13/20 Page: 2 of 5 PageID #: 2




        5.     Beaver is a natural person who, upon information and belief, is a resident of the

County of Saint Louis in the State of Missouri.

        6.     The underlying arbitration was conducted in Saint Louis, Missouri.

        7.     This court has jurisdiction over these proceedings pursuant to 28 U.S.C. §1332 as

the amount in controversy exceeds $75,000 and there is complete diversity of citizenship

between the parties. An application to this court to confirm an arbitration award may be made

pursuant to 9 U.S.C. §9 as no court was specified in the parties’ arbitration agreement.

        8.     Venue is proper in this district pursuant to 9 U.S.C. §9 and 28 U.S.C. §1391(b)(2)

as this is the judicial district wherein the underlying arbitration occurred.

                            BACKGROUND, ARBITRATION, AND AWARD

        9.     Beaver was previously an employee of Ameriprise Financial.                  Beaver’s

employment was terminated on or around January 3, 2018.

        10.    After Beaver’s employment with Ameriprise Financial ended, Ameriprise

Financial initiated arbitration against Beaver in the Financial Industry Regulatory Authority

(“FINRA”) Dispute Resolution forum as Case Number 18-00515 for claims arising under two

promissory notes.

        11.    Ameriprise Financial and Beaver each executed a submission agreement in which

the parties agreed to submit their claims to arbitration. A copy of the submission agreement

signed by Beaver is attached as Exhibit 1.

        12.    The arbitration was conducted pursuant to the rules of FINRA.

        13.    On March 13, 2020, arbitrators David F. Barrett, Stuart W. Smith, and Stephen

Wayne Medlin unanimously issued an arbitration award (“Award”) against Beaver and in favor

of Ameriprise Financial. A copy of the Award is attached as Exhibit 2.




14447844v1                                        2
   Case: 4:20-cv-00913-SNLJ Doc. #: 1 Filed: 07/13/20 Page: 3 of 5 PageID #: 3




        14.      In the Award, the arbitrators determined that Beaver was liable for and shall pay

to Ameriprise Financial:

              a. $534,699.21 in compensatory damages for Note #1, along with $22,853.20 in pre-

                 award interest thereon;

              b. $109,741.37 in compensatory damages for Note #2, along with $4,011.92 in pre-

                 award interest thereon;

              c. $75,000.00 in attorney’s fees; and

              d. $1,250 in costs.

        15.      The Award further stated that Beaver was liable for and shall pay to Ameriprise

Financial:

              a. Post-award interest at the rate of 2.01% per annum on the $534,699.21 in

                 compensatory damages for Note #1; and

              b. Post-award interest at the rate of 1.72% per annum on the $109,741.37 in

                 compensatory damages for Note #2.

        16.      All parties were served the Award on March 13, 2020.

        17.      The Award was obtained pursuant to the agreement of the parties, the rules of

FINRA Dispute Resolution, and the governing law.

        18.      To date, Beaver has not complied with the Award and has failed to pay the

amount due thereunder.

                                           Relief Requested

        19.      Pursuant to the submission agreement and the Award, judgment upon the Award

may be entered by this Court. Furthermore, pursuant to 9 U.S.C. §9, a party may petition the

Court to confirm the Award.




14447844v1                                        3
   Case: 4:20-cv-00913-SNLJ Doc. #: 1 Filed: 07/13/20 Page: 4 of 5 PageID #: 4




        20.    The court must grant such an order unless the award is vacated, modified, or

corrected as prescribed in §§10-11 of the FAA. 9 U.S.C. §9.

        21.    Notice of motions to vacate, modify, or correct an award must be served within

three months after the award is filed or delivered. 9 U.S.C. §12.

        22.    More than three months have passed since the Award was delivered, and Beaver

has neither served nor filed a notice of a motion to vacate, modify, or correct the Award.

Accordingly, Beaver is time-barred from moving to vacate, modify, or correct the Award.

        23.    Accordingly, this Court must confirm the Award.

        24.    Upon confirmation of the Award, Ameriprise Financial is entitled to an entry of

judgment in conformity with the Award pursuant to 9 U.S.C. §13.

Dated: July 10, 2020
                                             Respectfully submitted,

                                             SHUMAKER, LOOP & KENDRICK, LLP

                                             By:     /s/ Scott A. La Porta
                                                     Scott A. La Porta, Esq.
                                                     Pro Hac Vice Pending
                                                     0490490(FL)
                                                     slaporta@shumaker.com
                                                     240 South Pineapple Avenue, 10th Floor
                                                     Sarasota, Florida 34236
                                                     Telephone: (941) 366-6660
                                                     Facsimile: (941) 366-3999
                                                     Counsel for Petitioner




14447844v1                                      4
Case: 4:20-cv-00913-SNLJ Doc. #: 1 Filed: 07/13/20 Page: 5 of 5 PageID #: 5
